Title: Extract of a Letter from James Wilkinson, 26 December 1806
From: Pinkney, N.
To: 


                        
                            New Orleans, December 26th, 1806.
                        
                        “This is transmitted by lieut. Sevier, and will cover a duplicate deposition respecting Swartwout, Alexander
                            and Ogden, the agents and emissaries of Burr. Against Alexander and others, more important testimony will be offered in a
                            short time. The prisoners should be kept apart, and deprived all communication except with their keepers; they will find
                            many friends and powerful patronage, and are able and daring. Kerr, who give information concerning Alexander, is
                            suspected himself of being deep in Burr’s plot.”
                        
                            
                           True extract.
                         
                        
                            N. Pinkney, Captain
                            
                        
                    